Citation Nr: 0516542	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for anemia. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1980 through August 1982, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review. 

The Board notes that in an August 2004 statement, the 
veteran's representative appears to be raising claims for 
service connection for hemorrhoids and a digestive disorder.  
These matters have not been prepared for appellate review and 
are referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated June 1985 denied 
service connection for anemia.

3. The evidence received subsequent to the June 1985 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

4.  Primary anemia was not manifested during service or 
within one year of discharge from service, and is not shown 
to be causally or etiologically related to service.




CONCLUSION OF LAW

1.  The June 1985 rating decision that denied entitlement to 
service connection for anemia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the RO's June 1985 
rating decision is new and material, and the claim for 
service connection for anemia is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

3.  Primary anemia was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided the requisite notice by letters dated February 2002 
and December 2002.  These letters, provided to the veteran 
prior to the January 2003 rating decision, notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran was provided copies of the January 
2003 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  The Board observes and 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for anemia, but as will be explained more fully 
below, the Board is of the opinion that the veteran's service 
and VA medical records following separation from service 
contain sufficient medical evidence to make a decision on the 
veteran's claim.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, there is simply no competent evidence 
that the veteran's present anemia is related to the symptoms 
shown in his service medical records.  As such, a VA 
examination is not necessary for resolution of this appeal.

In addition, neither the veteran nor his representative have 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

The veteran's service induction examination dated November 
1979 does not contain notes of any complaints, diagnosis or 
treatment of primary anemia.  A service medical record dated 
March 1982 reports that the veteran was hospitalized in April 
1981 for fatigue.  He was diagnosed with severe iron 
deficiency anemia, believed to be secondary to prior 
gastrointestinal blood loss with inadequate iron intake.  The 
March 1982 record indicates that the veteran obtained a 
complete therapeutic course of Imferon, and that over 
approximately a two-month period of time obtained resolution 
of his anemia ("severe iron deficiency anemia . . . . 
resolved secondary to Imferon therapy").  After treatment, 
the veteran was discharged to duty from the Medical Hold in 
good and stable condition.  

The veteran's service discharge examination occurred in July 
1982 and noted the presence of external hemorrhoids.  The 
Report of Medical Examination form does not contain any notes 
or diagnosis of anemia.  The Report of Medical History 
portion of the examination notes that the veteran was treated 
for anemia in 1981, but that his HCT was 43 at that time [of 
discharge].   

The veteran submitted claims for compensation for anemia in 
September 1984 and January 1985.  A rating decision dated 
June 1985 denied the claim on the basis that anemia was not 
reported on the veteran's last service examination.  The 
veteran was notified of the decision that same month.  
Thereafter, the veteran applied for compensation for anemia 
in February 2002 and submitted a statement in support of his 
claim in November 2002.  In his statement, the veteran 
asserted that service connection was appropriate for chronic 
anemia since he had been treated for anemia while in service, 
his anemia reoccurred shortly after-service and that he 
currently receives treatment for anemia.  

Medical records from a VA Medical Center (VAMC) dated 
December 1999 through October 2002 show that the veteran 
sought treatment for symptoms of blood in bowel movements, 
abdominal pain and feelings of fatigue.  In December 1999, a 
VAMC examiner performed a rectal examination of the veteran 
and noted he had prominent external hemorrhoids.  The 
examiner's impression was that the veteran had prominent 
external hemorrhoids with hematochezia, with anemia resulting 
from the hemorrhoids.
  
A rating decision in January 2003 denied service connection 
on the basis that the records submitted did not constitute 
new and material evidence because they did not relate the 
veteran's current diagnosis of anemia to the diagnosis of 
anemia during military service.  After filing his Notice of 
Disagreement in February 2003, the veteran requested the VA 
obtain additional medical records from the VAMC. 

The VA obtained and reviewed VA outpatient treatment records 
dated August 2002 through August 2003 from the VAMC that 
contain different notations about the veteran's anemia.  A VA 
medical record dated October 2002 noted a subjective problem 
of rectal bleeding, and provided an assessment of "lower gi 
(gastrointestinal) bled hemorrhoids."   A December 2002 
record noted the examiner's impressions of irritable bowel 
syndrome (IBS) and anemia.  In February 2003, the veteran 
underwent a colonoscopy.  His pre-colonoscopy diagnosis was 
acute and chronic anemia.  The post-colonoscopy diagnosis was 
of petechia scattered throughout the colon mucosa.  The 
examiner noted in this February 2003 record that he was 
uncertain of the etiology of the petechia "as they may be 
probably responsible for the blood loss."  In July 2003, the 
examiner reported his first impression as "FE def anemia 
from lower GI bleeding most likely from large hemorrhoids."  
In a later July 2003 surgical consultation note, the examiner 
noted that the petechiae scattered throughout the veteran's 
colon as shown on an April 2003 colonoscopy represented 
telangiectatic lesions in the colon that probably bleed 
enough to cause his anemia.  The impression was external 
hemorrhoids; anal fissure; and bleeding/anemia that was not 
hemorrhoidal.  He recommended no surgery at the time.   

After reviewing the VAMC records, a Supplemental Statement of 
the Case was prepared.  The RO determined that the evidence 
submitted in connection to the veteran's claim constituted 
new and material evidence on the basis that service 
connection had previously been denied because there was no 
record of the veteran's anemia on his last service 
examination.  The veteran's claim was reopened, evaluated and 
denied on the merits in the Supplemental Statement of the 
Case.      


C.  Law and Analysis 

The veteran contends that because (1) he was treated for 
anemia while in service, (2) he received treatment for anemia 
after-service and (3) he has currently been diagnosed with 
anemia that he is entitled to service connection.  Applicable 
law provides that service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, such as primary 
anemia, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The RO previously considered and denied the veteran's claim 
for service connection for anemia in a June 1985 rating 
decision.  In that decision, the RO reviewed the veteran's 
service medical records and found that the veteran was 
treated for severe iron deficiency anemia believed to be 
secondary to prior gastrointestinal blood loss from April 
1981 through January 1982.  While in service, the veteran 
received intramuscular Imferon therapy.  His service medical 
records note that with this treatment, the veteran's anemia 
resolved.  Service connection was thereafter denied on the 
basis of lack of residuals of anemia being found on the 
veteran's last Report of Medical Examination form.  The 
veteran was provided a copy of that decision and that 
decision represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

In February 2002, the veteran requested that his claim for 
service connection for anemia be reopened.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

The evidence associated with the claims file since the June 
1985 RO decision consists of additional statements from the 
veteran and VA treatment records dated December 1999 through 
August 2003.  As for the veteran's statements submitted in 
connection with his current claim, they are not new and 
material.  The factual question of whether the veteran's 
anemia is in any way related to service is a medical question 
that requires medical expertise to answer.  Although the 
Board does not doubt the veteran's belief that his anemia 
constitutes an independent disorder and that its onset began 
during service, the veteran is not a medical professional 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

However, the Board finds, as did the RO, that the VA records 
dated 1999 through 2003 are new evidence, in that they were 
not previously physically of record at the time of the June 
1985 rating decision.  The evidence is also "material 
evidence" because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim, specifically that 
the veteran currently has a disorder similar to a disorder he 
had in service.  For this reason, the Board will reopen the 
claim, as did the RO, and perform a merits adjudication based 
on all the evidence of record.   

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While viewing the evidence 
in the light most favorable to the veteran, the Board finds 
that the more persuasive and credible evidence in this case 
does not support the assertion that the veteran's anemia is 
related to the veteran's military service.  

The service medical records indicate the veteran's anemia in 
service was not an independent disorder, but rather a symptom 
of gastrointestinal blood loss.  This conclusion is supported 
by the fact that the veteran's anemia resolved after he was 
treated with a therapeutic course of Imferon, he returned to 
duty and was later discharged from service with an HCT of 43 
and without a diagnosis of anemia.  Based on this evidence, 
the Board believes that veteran's anemia in service was in 
fact a secondary symptom of a separate medical condition, 
rather than the disorder of primary anemia, and that the 
anemia resolved prior to separation from service.  

The Board is of the opinion that the veteran's current anemia 
is also a symptom of a separate, underlying disorder rather 
than an independent disorder.  While the VA medical records 
reveal the veteran presently has a diagnosis of anemia, these 
records also illustrate that the veteran's anemia is causally 
connected to his other medical problems, specifically his 
diagnosis of petechiae of the colon and hemorrhoids.  

There is no evidence in the record illustrating that the 
veteran's anemia is an independent disorder that manifested 
during or is related to service, or that is was manifested 
within one year of separation from service.  While the 
veteran has submitted new and material evidence, none of the 
evidence connects his current disorder to his time in 
service.  The Board concludes after reviewing all of the 
evidence of record that the preponderance of the evidence is 
against the veteran's claim.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  Therefore, 
service connection for anemia must be denied.  See Gilbert, 
supra at 55.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for anemia, and 
the appeal is granted to this extent only.  

Service connection for anemia remains denied.  


	                        
____________________________________________
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


